Valentine, J.:
I concur in the decision of this case, for if it be conceded that a part payment of a debt can be made by an agent of the debtor so as to bind the debtor within the meaning of the provisions of §24 of the civil code — and I think that such must be conceded — then it necessarily follows that the part payment made in the present case, which was made by the agent of the debtor, is binding upon the debtor so as to take the case opt of the statute of limitations. In such a case the statute must govern; for where a'statute is applicable, it has greater force and weight as authority than the decision of any court made in some other case, and especially a decision made in some other state. In the present case, the debtor appointed the agent to make the payment, designated the debt to be paid, designated the property out of which the debt should be paid, and the payment was in fact made before the debt had been barred by any statute of limitations. In the present case, however, the debtor’s agent was also his assignee, to whom he had assigned his property for the benefit of his creditors. But by being an assignee, I do not think that he was any the less an agent. If, however, this agent had been removed from his position as assignee, and some other person appointed under the assignment act to take his place as assignee, then as to whether this other person would be such an agent of the debtor that he could make a part pay*306ment of the debt that would be binding upon the debtor, within the meaning of said § 24 of the civil code, it is not necessary to express any opinion. Neither is it necessary to express any opinion as to whether such a part payment could be made of a debt which the debtor himself had not ordered to be paid, or out of property which the debtor had not appropriated for the payment of the same. Nor is it necessary to express any opinion as to whether the payment would be binding upon the debtor, if, before the debt had become barred by the statute of limitations, he had made the order for its payment, but the payment was not in fact made till afterwárd. I express an opinion only upon the facts of this case, and upon them I think the judgment of the court below was correct, and should be affirmed.
Horton, C. J., dissenting.